Citation Nr: 1232704	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-operative residuals of a left lobectomy, secondary to bronchiectasis.

2.  Entitlement to total disability based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1958 to August 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia. 

The Veteran was initially service connected for pulmonary fibrosis in a February 1961 rating decision, at which time a noncompensable evaluation was assigned. In a January 1963 rating decision, the disorder was reclassified as post operative residuals of a left lower lobectomy secondary to bronchiectasis, and the disorder was assigned a 30 percent rating effective November 29, 1962.  The disorder has been assigned a 30 percent evaluation since 1962.

In April 2008, the Veteran requested a hearing before the Board.  In July 2008, in a written statement, the Veteran withdrew his request for a hearing and requested that his claims be forwarded for appellate review.

This appeal was previously before the Board in August 2011.  The Board remanded the claim so that treatment records could be requested and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Increased Rating

The Veteran's claim for an increased rating for his left lung disorder was previously remanded by the Board in August 2011 so that treatment records could be obtained and associated with the claims file, and so that the Veteran could be scheduled for a VA examination.  While some of the ordered development was completed, the Board finds that the claim must be remanded for further development and to comply with the August 2011 remand.

VA requested and received additional private treatment records from the Middlebrooke Family Medical Clinic (Middlebrooke) from 2007 to 2011.  The records associated with the claims file note that on several occasions the Veteran underwent pulmonary function testing while being treated by Middlebrooke.  Unfortunately, while vague outcomes of the pulmonary function tests were noted ("showed improvement," "diminished," and "normal") the actual results were not provided.  On remand, the Appeals Management Center should attempt to obtain all pulmonary function tests during the relevant period on appeal from Middlebrooke.

Additionally, in the August 2011 remand, the Board noted that the April 2008 VA examination's pulmonary function test was inadequate and the Veteran must be afforded a new VA examination, which would include findings addressing his maximum exercise capacity with oxygen consumption reported in milliliters per kilogram.  See 38 C.F.R. § 4.97 (2011).  The Veteran was afforded a VA examination in September 2011.  That examination report, however, did not address his maximum exercise capacity.  The Board is obligated by law to ensure that the RO/AMC complies with the Board's directives.  The Court has held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, the Veteran should be scheduled for an additional VA examination.

TDIU

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether he is entitled to a total disability rating based on individual unemployability.  

The Veteran is service-connected for residuals of a left lobectomy, rated at 30 percent (effective November 29, 1962), and right lung bronchiectasis rated at 30 percent (September 8, 2011).  Thus, during the time on appeal he has had combined ratings of 30 percent prior to September 8, 2011, and a 50 percent since that date.  In neither case does the Veteran meet the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

There remains the possibility, however, that the appellant could receive benefits based on individual unemployability on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) if it is established he is indeed incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disabilities alone.  

The Board is precluded from assigning a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis in the first instance.  Such matters must first be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

In determining whether a Veteran is entitled to a total disability evaluation based on individual unemployability due to service connected disorders, consideration is given to his level of education, special training, and previous work experience, but not to his age or impairment caused by disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317  (1992).

To receive a total disability evaluation based on individual unemployability due to service connected disorders, the Veteran's service-connected disabilities, standing alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Turning to the facts of this case, the Veteran worked as a social worker for four years following discharge from service, and for a rehabilitation counselor for 24 years.  He reports having a graduate degree in rehabilitation counseling.  The Veteran has not been provided with an application for a total disability evaluation based on individual unemployability due to service connected disorders (VA Form 21-8940), and on remand should be provided with appropriate notice and the applicable forms.

During the September 2011 VA examination, the examiner noted that the Veteran worked until 1995 until he had to retire in-part due to "memory issues," and in part due to his lung disabilities.  The September 2011 examiner noted that it was at least as likely as not that the Veteran's left lower lobectomy residuals precluded him from obtaining and maintaining substantially gainful employment due to recurrent respiratory infections.

In May 2012, the examiner provided an addendum whereby she opined that the Veteran's memory impairment and pulmonary conditions each resulted in his unemployability equally, i.e., 50 percent due to memory problems and 50 percent due to pulmonary disorders.

Given the opinion of the VA examiner, there is some evidence sufficient disability stemming from the Veteran's pulmonary disorders alone to prevent employment.  Thus, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders an extraschedular basis has been raised and must be referred to the Director of the VA Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran corrective VCAA notice which informs the Veteran of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Provide the Veteran with a VA Form 21-8940, Application for Increased Compensation based on Unemployability.  Subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

2.  The RO/AMC should ask the Veteran to consent to the release of additional private treatment records from Middlebrooke Family Medical Clinic.  This specifically includes securing the actual results of all pulmonary function tests, to include those conducted in August 2006, March 2008, March 2009 and March 2010.  After securing any necessary release forms, the RO/AMC must attempt to obtain and associate those identified records with the claims file.  If identified records cannot be obtained the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  After completion of the above to the extent possible, the RO/AMC must schedule the Veteran for a VA respiratory examination by a physician in order to determine the current nature and severity of the appellant's post operative residuals of a left lower lobectomy secondary to bronchiectasis.  The claims folder, access to Virtual VA and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including a pulmonary function test, and the results should be reported in detail.

The examining physician must provide pulmonary function test results, including findings relating to the appellant's diffusion capacity for carbon monoxide by the single breath method testing, as well as his maximum exercise capacity with oxygen consumption measured in milliliters/kilogram (with cardiac or respiratory limitation).  The examining physician must address whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by echo or cardiac catheterization), episodes of acute respiratory failure, as well as whether the appellant requires outpatient oxygen therapy.  

Following a review of the claims file, virtual VA, and this remand; and after conducting an examination of the Veteran, the examining physician must address the nature of any impairment in the appellant's ability to work due to his lung disorders alone.  If the appellant is unemployed, the examiner must opine whether it is at least as likely as not, i.e., is there a 50 percent or greater probability, that post operative residuals of a left lower lobectomy secondary to bronchiectasis together with right lung bronchiectasis precludes the Veteran from obtaining and maintaining substantially gainful employment.

A rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.

5.  If, after reconsideration of his claim of entitlement to a rating for his disorders still does not satisfy the threshold minimum rating requirements of 38 C.F.R. § 4.16(a), the RO must refer the claim to the Director of Compensation and Pension Service for consideration of his entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis. 

6.  If the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case concerning this claim and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



